DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to the Amendment filed on August 24th, 2021, claims 1, 2, 6-10, 13-15, 19, 20, 22, and 23 have been amended. Claims 1-25 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 13, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 2-12 and 15-25 are rejected for incorporating the above errors from their respective parent claims by dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 20 recite the limitations “wherein ranking the predictions based on risk and reward metrics” and “each prediction within a queue”. There is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
Claims 1-12 are drawn to a method (process).
Claim 13 is drawn to a non-transitory computer readable medium (machine).
Claims 14-25 are drawn to a system (machine).

Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter.

Step 2A: 
However, under Step 2A, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claims are directed to the abstract idea of a mental process.

Let us begin by considering the requirements of each independent claim: 
Thus, let us take Claim 1 as exemplary: 

1.	A method for managing peer-to-peer sports predictions, comprising:
receiving, by a prediction management platform (PMP) node, a plurality of sports predictions submitted by a plurality of independent participating peer bodes connected over a network;

monitoring, by the PMP node, data source nodes providing information on the sports predictions over the network; and 
determining, by the PMP node, which prediction of each of the paired participating peer nodes is true.

Under broadest reasonable interpretation, independent claims 1, 13, and 14 cover the performance of the limitations in the mind or that can be done via pen and paper, aside from the reference to a generic computer or computer components (e.g. a processing circuitry, a memory, and various nodes connected via a network).

The second prong of Step 2A, ask whether the claims recite additional elements that would integrate the abstract idea into a practical application. Here, the abstract idea is not integrated into a practical application. Claims 1, 13, and 14 recite the additional elements of a prediction management platform node, participating peer nodes, and processing circuitry (claim 14 also has a memory). The various nodes and processing circuitry are recited at a high level of generality (i.e. as generic devices performing generic computer functions like gathering data, processing [determine] data, storing data, outputting data), is generically recited, and do not add any meaningful limitation to the abstract idea because it amounts to simply implementing the abstract idea on a computer and merely using a computer as a tool to perform an abstract idea. 

Step 2B: 


Dependent claims
Claims 2-12 and 15-25 inherit the same abstract idea as claim 1.
Claims 2-12 and 15-25 recite similar additional sorting, assessing, ranking, pairing, separating, dividing, creating, excluding, removing, comparing limitations that, under their BRI, fall within the mental process/mathematical concept grouping(s) of abstract ideas and/or are additional elements that are generically recited, and do not add any meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and merely using a computer/device as a tool to perform an abstract idea and do not amount to anything more than what is well-understood, routine and conventional, as would flow naturally from the similar recitations discussed above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, 11-18, 20-22, 24, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Updike (US 2005/0003878 A1).
Regarding claims 1, 13, and 14, Updike discloses a method for managing peer-to-peer sports predictions, comprising:
receiving, by a prediction management platform (PMP) node, a plurality of sports predictions submitted by a plurality of independent participating peer nodes connected over a network (see par. [0040], Bet statements are preferably text based statements that indicate what the bet is (e.g., “Madonna will win a Grammy in 2001”). Bet statements may be selected from a database of bet statements by the players, and/or bet statements may be entered by the players; par. [0044], Preferably, the bet manager 408 receives a first risk percentage from the receiver 402; also see par. [0321], For example, players may be making bets on different plays in a football game);
pairing, by the PMP node, pairs of the participating peer nodes of the plurality of the independent participating peer nodes based on their corresponding sports predictions, wherein only one prediction of each pair of participating peer nodes is true (see par. [0040], For example, player one may indicate that he thinks there is a 60% chance that Madonna will win a Grammy in 2001 (risk percentage=60%). Player two may take the “positive” or “yes” position 
monitoring, by the PMP node, data source nodes providing information on the sports predictions over the network (see par. [0045], After the event which is the subject of the bet has past, the bet manager 408 receives an outcome indicator from the receiver 402); and 
determining, by the PMP node, which prediction of each of the paired participating peer nodes is true (see par. [0045], The outcome indicator identifies one of the risk percentages as the winning position (i.e. using the Madonna and Grammys example, it would be determining if “yes” she did win or “no” she did not win).

Regarding claims 2 and 15, Updike discloses wherein pairing the pairs of participating peer nodes further comprises: 
sorting sports predictions into queues (see par. [0071], Preferably, after choosing positions, a player in a large group game ranks his bets from best to worst; hence bets are sorted); 
assessing risk and reward metrics for predictions received (see par. [0069], Once the server 104 receives the risk percentage); 
ranking the predictions based on the risk and reward metrics (see par. [0071], For example, if there are 10 bets in the game the player rates the bet he likes the best a 10, the bet he like second best a 9 and so forth); and
pairing participants with similarly-ranked predictions for opposite outcomes of an event (see par. [0040], For example, player one may indicate that he thinks there is a 60% chance that Madonna will win a Grammy in 2001 (risk percentage=60%). Player two may take the 

Regarding claims 3 and 16, Updike discloses wherein each sports prediction designates at least an event, an entity, a figure, an investment amount, and a reward amount (see par. [0046], For example, player one may place the odds at 60%, which indicates that he thinks there is a 60% chance that Madonna will win a Grammy in 2001 (risk percentage=60%). Player two may take the “positive” position (i.e., player two thinks there is at least a 60% chance that Madonna will win a Grammy in 2001), thereby forcing player one into the “negative” position (i.e., player one wins if Madonna does not win a Grammy in 2001). If the actual outcome is that Madonna does win a Grammy in 2001 (outcome indicator=positive), then player two wins. As a result, 0.4 points (or some near multiple thereof) are subtracted from player one's account and added to player two's account; also see par. [0040], In some embodiments, the points may represent money. For example, 0.01 points may represent one penny or one dollar).

Regarding claims 4 and 17, Updike discloses wherein sorting the sports predictions into queues further comprises separating predictions into ordered queues based on the predictions’ positions, investment amounts, and reward amounts (see par. [0071], For example, if there are 10 bets in the game the player rates the bet he likes the best a 10, the bet he like second best a 9 and so forth. The initial wager amount for the highest ranked bet is then multiplied by 10 (which is the player's assigned rank). The initial wager amount for the second highest ranked bet is multiplied by 9, and so on; hence the bets can be sorted/ranked according to any criteria desired by the player).

Regarding claims 5 and 18, Updike discloses wherein assessing risk and reward metrics further comprises dividing of an investment amount by a reward amount to obtain a reward score (see par. [0029], The amount of points or money wagered are then automatically determined based on the risk percentage; also see par. [0050], However, player two only wins 0.4 points (or some multiple thereof), because player two was favored to win. On the other hand, if player one wins (Madonna does not win a Grammy in 2001), player one will receive 0.6 points (or some multiple thereof), because player one was not favored to win. In other words, the reward always automatically and fairly matches the risk as perceived by the odds setter.)

Regarding claims 7 and 20, Updike discloses wherein ranking the predictions based on risk and reward metrics further comprises assigning each prediction within a queue a ranking score equal to a prediction’s probability score divided by a prediction’s reward score (see par. [0071], For example, if there are 10 bets in the game the player rates the bet he likes the best a 10, the bet he like second best a 9 and so forth. The initial wager amount for the highest ranked bet is then multiplied by 10 (which is the player's assigned rank). The initial wager amount for the second highest ranked bet is multiplied by 9, and so on; hence the bets can be sorted/ranked according to any criteria desired by the player).

Regarding claims 8 and 21, Updike discloses wherein pairing the participating peer nodes with similarly-ranked predictions further comprises excluding possible participating peer nodes pairs where both predictions include non-mutually-exclusive specified predictions (see par. [0040], For example, player one may indicate that he thinks there is a 60% chance that Madonna will win a Grammy in 2001 (risk percentage=60%). Player two may take the “positive” or “yes” position (i.e., player two thinks there is at least a 60% chance that Madonna will win a Grammy in 2001), thereby forcing player one into the “negative” or “no” position (i.e., player one 

Regarding claims 9 and 22, Updike discloses wherein pairing the participating peer nodes with similarly-ranked predictions further comprises creating a pair of the participating based on the predictions with the highest ranking score in each queue (see par. [0071], For example, if there are 10 bets in the game the player rates the bet he likes the best a 10, the bet he like second best a 9 and so forth; also see par. [0178], For example, the player with the lowest odds (for a positive outcome of a positively worded bet statement) could automatically be paired with a player with the highest odds. The player with the second lowest odds may be paired with a player with the second highest and so on).

Regarding claims 11 and 24, Updike discloses comparing paired predictions to sports data to determine a winner (see par. [0045], After the event which is the subject of the bet has past, the bet manager 408 receives an outcome indicator from the receiver 402. The outcome indicator identifies one of the risk percentages as the winning position).

Regarding claims 12 and 25, Updike discloses wherein the monitored information is received in real-time or near-real time (see par. [0045], After the event which is the subject of the bet has past, the bet manager 408 receives an outcome indicator from the receiver 402).

Response to Arguments
Applicant's arguments filed August 24th, 2021 have been fully considered but they are not persuasive. 

Prior to the amended claim language, the original claims recited the generic computer components of processing circuitry and memory. As explained in the prior Office Action, these generic components would not integrate the abstract idea into a practical application (Step 2A Prong Two) nor would they amount to significantly more than the abstract idea (Step 2B). The newly amended claim language recites a prediction management platform node, participating peer nodes, and data source nodes. Though the specification is silent on what these components entail, applicant’s remarks note that these elements are merely generic computers or devices (see Remarks, pg. 9, “the system includes a PMP node (i.e. a server)…data source nodes and user devices (i.e. peer nodes) connected over a network). These elements are recited at a high level of generality and are merely being used as tools to carry out either the abstract idea and thus would not integrate the abstract idea into a practical application (Step 2A Prong Two) nor would they amount to significantly more than the abstract idea (Step 2B). For these reasons, the claims remain rejected in view of 35 USC 101.
408 receives a first risk percentage from the receiver 402; also see par. [0321], For example, players may be making bets on different plays in a football game). Thus, Updike’s bet manager which is part of the game server (Updike, par. [0038]) receives various predictions from players connected via a network (Updike, par. [0039]). Then, player predictions are paired so that only one of the pair can be true (see par. [0040], Updike describes one player taking the position that “yes” Madonna will win a Grammy in 2001 and another player taking the opposite position that “no” Madonna will not win a Grammy in 2001). Updike then teaches that after the event occurs (i.e. the Grammys), the system receives corresponding information as to the outcome of the event (i.e. yes Madonna did win a Grammy) (see par. [0045], After the event which is the subject of the bet has past, the bet manager 408 receives an outcome indicator from the receiver 402). Finally, Updike teaches determining which of the predictions of the pair turned out to be accurate (i.e. the winning/correct prediction) (see par. [0045], The outcome indicator identifies one of the risk percentages as the winning position (i.e. using the Madonna and Grammys example, it would be determining if “yes” she did win or “no” she did not win). For these reasons, applicant’s arguments are not persuasive and the claims remain rejected in view of 35 USC 102(a)(1).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529. The examiner can normally be reached Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        11/18/2021